

107 HR 390 IH: To establish the Adams Memorial Commission to carry out the provisions of Public Law 107–62, and for other purposes.
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 390IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Lynch (for himself, Mr. Chabot, Mr. Keating, Ms. Clark of Massachusetts, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Adams Memorial Commission to carry out the provisions of Public Law 107–62, and
			 for other purposes.
	
		1.Adams Memorial Commission
 (a)CommissionThere is established a commission to be known as the Adams Memorial Commission (referred to in this section as the Commission) for the purpose of establishing a permanent memorial to honor John Adams and his legacy as authorized by Public Law 107–62, located in the city of Washington, District of Columbia, including sites authorized by Public Law 107–315.
 (b)MembershipThe Commission shall be composed of— (1)four persons appointed by the President, not more than two of whom may be members of the same political party;
 (2)four Members of the Senate appointed by the President pro tempore of the Senate in consultation with the majority leader and minority leader of the Senate, of which not more than two appointees may be members of the same political party; and
 (3)four Members of the House of Representatives appointed by the Speaker of the House of Representatives in consultation with the majority leader and minority leader of the House of Representatives, of which not more than two appointees may be members of the same political party.
 (c)Chair and vice chairThe members of the Commission shall select a Chair and Vice Chair of the Commission. The Chair and Vice Chair shall not be members of the same political party.
 (d)VacanciesAny vacancy in the Commission shall not affect its powers if a quorum is present, but shall be filled in the same manner as the original appointment.
			(e)Meetings
 (1)Initial meetingNot later than 45 days after the date on which a majority of the members of the Commission have been appointed, the Commission shall hold its first meeting.
 (2)Subsequent meetingsThe Commission shall meet at the call of the Chair. (f)QuorumA majority of the members of the Commission shall constitute a quorum but a lesser number of members may hold hearings.
 (g)No compensationA member of the Commission shall serve without compensation, but may be reimbursed for expenses incurred in carrying out the duties of the Commission.
 (h)DutiesThe Commission shall consider and formulate plans for a permanent memorial to honor John Adams and his legacy, including the nature, location, design, and construction of the memorial.
 (i)PowersThe Commission may— (1)make such expenditures for services and materials for the purpose of carrying out this section as the Commission considers advisable from funds appropriated or received as gifts for that purpose;
 (2)accept gifts, including funds from the Adams Memorial Foundation, to be used in carrying out this section or to be used in connection with the construction or other expenses of the memorial; and
 (3)hold hearings, enter into contracts for personal services and otherwise, and do such other things as are necessary to carry out this section.
 (j)ReportsThe Commission shall— (1)report the plans required by subsection (h), together with recommendations, to the President and the Congress at the earliest practicable date; and
 (2)in the interim, make annual reports on its progress to the President and the Congress. (k)Applicability of other lawsThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.
 (l)TerminationThe Commission shall terminate 7 years after the date of the enactment of this Act. 2.Amendment to Public Law 107–62Public Law 107–62 is amended by striking Adams Memorial Foundation each place it occurs and inserting Adams Memorial Commission.
		